Order entered on March 21, 1966, granting defendants’ cross motion to dismiss the complaint pursuant to CPLR 3211 (subd. [a]) to the extent only of staying the action for a permanent injunction, pending a. final determination of the article 78 proceeding instituted by plaintiff in this action against defendants in this action, unanimously modified on the law and on the facts, with $50 costs and disbursements to defendants-respondents-appellants and complaint dismissed. The- complaint is insufficient because plaintiff is subject to the contractual agreements it made and because on the present allegations plaintiff does not establish a ease for equitable relief. Concur — Breitel, J. P.,, Rabin, Stevens, Capozzoli and Bastow, JJ.